Citation Nr: 1029951	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-09 164	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection, to include on a secondary 
basis, for bilateral eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from November 1994 to November 
1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  
Jurisdiction over the case was transferred to the RO in 
Montgomery, Alabama in July 2009.  The Veteran testified at a 
Board hearing held at the Montgomery RO in June 2010.  Additional 
evidence was submitted at the hearing, along with the Veteran's 
waiver of her right to initial review of the evidence by the RO.

The record reflects that the Veteran was issued a statement of 
the case in April 2007 addressing her disagreement with a 
December 2004 rating decision which granted service connection 
for hypertension and assigned a noncompensable evaluation 
therefor.  No further communication has been received from either 
the Veteran or her representative concerning the evaluation 
assigned the hypertension.  The Board will accordingly limit 
consideration to the issue listed on the title page of this 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that she developed disability affecting both 
eyes as the result of her service-connected diabetes mellitus.  
Service connection is also in effect for hypertension.

The service treatment records show that at service discharge, her 
uncorrected distance visual acuity in the left eye was 20/25; 
visual acuity in that eye was otherwise 20/20, as was visual 
acuity in the right eye.

VA and private treatment records on file show that since 2003, 
the Veteran has complained of fluctuating vision problems 
including blurred vision and decreased visual acuity.  Clinical 
examination of the eyes in April 2004 disclosed the absence of 
any abnormalities, including optic atrophy or diabetic 
retinopathy.  Treatment records through 2005 continued to note 
the absence of diabetic retinopathy.  In June 2006, Dr. F.U. 
diagnosed the Veteran as having minimal background diabetic 
retinopathy in the left eye.  In a June 2006 statement, he noted 
that she complained of blurred distance vision and had a history 
of unstable blood sugar levels.  He indicated that she had 
refractive error in the eyes and explained that unstable blood 
glucose levels could cause fluctuations of vision.  He explained 
that it was unclear as to what level of refractive error directly 
resulted from the Veteran's diabetes.

The Veteran attended a VA examination in February 2007, at which 
time she purportedly presented with no complaints of visual 
symptoms.  Physical examination was negative for any identified 
eye abnormalities, except for decreased uncorrected visual 
acuity; the examiner noted the absence of any optic atrophy.  The 
examiner concluded that the Veteran did not have diabetic 
retinopathy.

VA treatment records thereafter show that in December 2009, 
following the discovery of bilateral atrophic retinal holes, 
lattice degeneration, and cataracts,
the Veteran underwent prophylactic encircling retinoplexy with 
laser repair of a retinal detachment in the right eye, and 
prophylactic encircling retinoplexy in the left eye.
 
As the evidence suggests, the precise nature and etiology of the 
Veteran's eye disorders remains uncertain.  The record since the 
February 2007 VA examination clearly shows, however, that the 
Veteran has developed pathologic changes in both eyes.  Given the 
presence of current disability affecting both eyes, and as Dr. 
F.U. has suggested that a portion of the eye problems experienced 
by the Veteran may be due to the service-connected diabetes, the 
Board finds that another VA examination addressing the etiology 
of the disability is necessary.

In addition, the record reflects that the Veteran filed her claim 
in this matter in June 2006.  Effective for claims filed on and 
after October 10, 2006, the provisions of 38 C.F.R. § 3.310, 
governing secondary service connection, were amended.  See 71 
Fed. Reg. 52747 (2006).  The amended regulation establishes 
additional evidentiary requirements on such a claim, in the form 
of requiring the calculation of a baseline level of disability, 
and therefore is arguably more restrictive than the former 
version of the regulation.  The Board notes that the February 
2008 statement of the case only provided the Veteran with the 
text of the revised version of the regulation.  The Veteran 
should be provided with the text of the former version as well.

Accordingly, this case is REMANDED for the following actions:

1.  Contact the Veteran and request that 
she identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers, private and VA, who 
may possess additional records pertinent to 
her claim.  When the requested information 
and any necessary authorizations have been 
received, attempt to obtain copies of all 
pertinent records which have not already 
been obtained.

2.  If the efforts to obtain any medical 
records identified by the Veteran are 
unsuccessful, inform the Veteran and her 
representative of this and ask them to 
provide a copy of the outstanding medical 
records.

3.  Arrange for the Veteran to undergo a VA 
examination to determine the nature, extent 
and etiology of any right and/or left eye 
disability.  All indicated studies should 
be performed.  With respect to each right 
and/or left eye disorder identified, the 
examiner should be requested to provide an 
opinion as to whether it is at least as 
likely as not that the disorder is 
etiologically related to service or was 
caused or chronically worsened by service-
connected disability (i.e., diabetes 
mellitus and hypertension).

The rationale for all opinions expressed 
should be explained.  The Veteran's claims 
files must be made available to the 
examiner.  

4.  Thereafter, readjudicate the issue of 
service connection, to include on a 
secondary basis, for bilateral eye 
disability.  If the benefit sought on 
appeal is not granted in full, issue a 
supplemental statement of the case which 
should include the text of the version of 
38 C.F.R. § 3.310 in effect prior to 
October 10, 2006, and provide the Veteran 
and her representative an opportunity to 
respond. 

After the Veteran and her representative have been given an 
opportunity to respond to the supplemental statement of the case 
and the period for submission of additional information or 
evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has 
expired, if applicable, the case should be returned to the Board 
for further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until 
she is notified.  The Veteran and her representative have the 
right to submit additional evidence and argument on the matter 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  
 
This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action 



(CONTINUED ON THE NEXT PAGE)
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

